The appellant in this case was indicted at the June term of the District Court of Tarrant County, charged with burglary. He was convicted and sentenced to two years confinement in the penitentiary. *Page 586 
It appears from the record that the term of court at which appellant was tried begun on June 6, 1910, and adjourned September 3, 1910, and at this term of court no notice of appeal was given or entered of record. The only notice of appeal in the record appears to have been given and entered of record on October 1, 1910, about four weeks after the adjournment of the term at which appellant was tried. Our Code of Criminal Procedure provides: "Article 872. A defendant in any criminal action, upon conviction, has the right to appeal under the rules herein prescribed.
"Article 882. An appeal may be taken by the defendant at any time during the term of the court at which the conviction was had.
"Article 883. An appeal is taken by giving notice thereof in open court and having the same entered of record."
In Clark v. State, 3 Texas Crim. App., 338, it is held: "An appeal taken without notice given at the term at which the conviction was had will confer no jurisdiction upon the Appellate Court." Even in death penalty cases, in Roan v. State, 65 S.W. Rep., 1068, in order to clothe this court with jurisdiction, the appeal must be taken at the term at which the defendant was tried and convicted. Having failed to give notice of appeal during the term, appellant forfeited his right to appeal. Morse v. State,39 Tex. Crim. 566; Wilcox v. State, 32 Tex.Crim. Rep., and other cases cited.
No notice of appeal having been given and entered of record at the term of court at which the defendant was tried, the appeal is dismissed.
Dismissed.
                          ON REHEARING.                         March 22, 1911.